DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

This application is a continuation application of U.S. application no. 15/563,582 filed on 09/27/2019 (“Parent Application,” now U.S. Patent Number 10,922,635).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
The following is a Non-Final
Claims 1-20 are currently pending and allowed. Claims 1-20 are being considered in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2021 and 02/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10922635. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-20 of the instant application are to be found in the claims noted above in the patent application. The system (claims 1-9), the method (claims 10-17), and non-transitory computer readable medium (claims 18-20) of the instant application are configured with the functionality to perform the corresponding steps/functions described by system, method and non-transitory computer readable medium claims in patent application No. 10922635, such that the system, method and non-transitory computer readable medium of the instant claims are obvious variants of the system, method and non-transitory computer readable medium in the  U.S. Patent No. 10922635 since one skilled in the art would reasonably understand the claims  recited in this instant applicant as being obvious given a system, method and non-transitory computer readable medium configured to perform the steps/functions of the method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “determine one or more driver terminals that access the WiFi station, wherein the one or more driver terminals have difficulty in accessing mobile data and communicate with the system via the WiFi station” in claim 1, 10, and 18 are a relative term which renders the claim indefinite. The term “difficulty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., what constitute as have difficulty). 
Claims 2-9, 11-17, and 19-20 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record, however they are not allowable because they stand rejected under 35 USC 112(b) and double patenting. The claims would be allowable if they were amended in such a way as to overcome the 35 USC 112(b) and double patenting rejections set forth in the action. 
 The following is a statement for the reasons for the indications of allowable subject matter: 
The present invention is directed to a system, a method and a non-transitory computer readable medium for determining one or more candidate driver terminals to accept a service request by establishing a communication with a passenger terminal, obtaining a service request including a position of the passenger terminal from the passenger terminal, determining a wireless fidelity (WiFi) station 
The closet prior art of record, Mathew Sweeney (US 2015/0161554 A1) and Adrien Joly (US 2010/0057350 A1) are directed to a system and method for arranging a transport service and to Method and system for automatically and directly establishing contact between a driver and at least one person to be transported, respectively, and collectively, teach several features recited in the independent claims 1, 11, and 20 including, at least one computer-readable storage medium including a first set of instructions for determining one or more candidate driver terminal to accept a service request, at least one processor in communication with the computer-readable storage medium, wherein when executing the first set of instructions, the processor is directed to: establish a communication with a passenger terminal, receive first electrical signals encoding a service request including a position of the passenger terminal from the passenger terminal, and determine a wireless fidelity (WiFi) station based on the position of the passenger terminal (See Final Rejection mailed on 04/30/2020 for prior art citation pertinent to the above-noted subject matter).
However, the prior art of record does not teach or render obvious the limitation of:
[determine one or more driver terminals that access the WiFi station], wherein the one or more driver terminals have difficulty in accessing mobile data and communicate with the system via the WiFi station;
determine a waiting duration of each of the one or more driver terminals, wherein the waiting duration of a driver is a time interval between a current time point and a WiFi access time point that the driver accesses the WiFi station; 
determine whether the waiting duration of each of the one or more driver terminals is larger than a threshold; and determine one or more candidate driver terminals among the one or more driver terminals whose waiting durations are larger than the threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahul Bijor (US 2015/0228000 A1), disclose a method for providing media for use with on-demand transport services is provided. A transport service is arranged for a user. The user is determined to have requested control over media to be outputted on an output device of the driver. A token of the user is identified and transmitted to the driver's computing device.
Flex Mira (US Patent 5,220,653), discloses prioritization of queues, and a starvation advancement process performed to advance "oldest" enqueued requests to higher priority holding queues, causes the requests to be presented in a sequence based in part on respective task priorities and in part on "fairness" servicing of "service starved" requests.
Andreas Floros (US 2006/0045051 A1), directed to a quality of service mechanism for a wireless network includes reserving time for contention-based transmissions of station devices under a polling-based channel access function in an access point.
Muthaiah Venkatachalam (US 2008/0019312 A2), discloses a wireless communication architecture comprising wireless devices and a wireless communication base station. Each wireless devices may be able to establish a wireless channel between itself and the base station.
Kunio Fuchi (JP 2004/046309 A), discloses a taxi dispatch system has means with which a portable telephone 2 issues a user’s dispatch request and acquires and transmits position information via a GPS receiver, a communication system in a base station transmits the information to taxis, receives the transmitted dispatch request information, and displays the position of the user on a car navigation system so that a taxi driver who meets conditions responds to the request, and information processing means for selecting one taxi in dependence on such responses from the plurality of taxis.
NPL: “Ziqi Liao “Taxi dispatching via Global Positioning Systems”, this paper empirically examines taxi dispatch operations via Global Positioning Systems (GPS) by three taxi companies. The implementation of GPS technology has radically changed the traditional approach to taxi fleet management. Sections B and C discusses systems efficiency and communication. 
NPL: “Rui Yao “A ridesharing simulation platform that considers dynamic supply-demand interactions”, This paper presents a new ridesharing simulation platform that accounts for dynamic driver supply and passenger demand, and complex interactions between drivers and passengers. The proposed simulation platform explicitly considers driver and passenger acceptance/rejection on the matching options, and cancellation before/after being matched. New simulation events, procedures and modules have been developed to handle these realistic interactions. The capabilities of the simulation platform are illustrated using numerical experiments. The experiments confirm the importance of considering supply and demand interactions and provide new insights to ridesharing operations. Results show that increase of driver supply does not always increase matching option accept rate, and larger matching window could have negative impacts on overall ridesharing success rate. These results emphasize the importance of a careful planning of a ridesharing system. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683